DETAILED ACTION
	This Office Action is in response to the Amendment filed 13 August 2021. Claim(s) 1-20 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and 15. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morejohn et al. (US 6,042,563, “Morejohn”).
Regarding claims 1 and 9, Morejohn discloses a vessel occlusion device including a rigid clamp (18; Fig. 8) that is capable of being disposed around an outer surface of a vessel. It is noted that there are multiple degrees of rigidity and the claim does not describe the rigidity with respect to another material. The clamp defines a clamp lumen sized to be capable of receiving the vessel (Fig. 8). The clamp has a sidewall with an opening extending therethrough through which a cannula (12) extends.  An inflatable balloon (15) is disposed within the clamp lumen. The opening is capable of allowing the cannula to enter and be directed into the vessel spaced apart from the balloon, wherein the cannula is separated from a surface of the deflated balloon by a trocar (33; Fig. 8B). It is noted that the cannula is not positively recited. For another 
Regarding claim 2, Morejohn discloses that the clamp includes first and second clamp portions that are reversibly connected to one another. The first and second clamp portions define the clamp lumen when connected (Fig. 8).
Regarding claims 11 and 12, Morejohn discloses that the clamp is C-shaped with a hinge on one side (Fig. 8). The C-shaped clamp has a first rigid portion formed of the clamp portions and a second flexible portion in the form of the portion forming the hinge movement which provides for flexion of the clamp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejohn in view of Ball (US 2011/0208218A1).
Regarding claim 2, Morejohn does not disclose that the first and second clamp portions include a magnetic connection element.
In the same field of endeavor, which is vascular clamps, Ball teaches a vascular clamp (200) having first and second clamp portions (201, 202). The first and second clamp portions each include magnetic sectional end surfaces (204) connecting outer .
Claim(s) 4-6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejohn in view of Morejohn et al. (US 6,036,706).
Regarding claims 4-6 and 15, Morejohn discloses a vessel occlusion device as discussed above in claim 1, but does not disclose a liner disposed on an inner surface of the clamp. 
In the same field of endeavor, which is vascular clamps, Morejohn teaches a vascular clamp (290; Fig. 2) having first and second clamp portions (302). The first and second clamp portions include inner surfaces having a deformable liner in the form of an inflatable balloon (310; column 5, lines 50-67, column 6, 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clamp portions of Morejohn with a liner, as taught by Morejohn et al., to provide means for controlling the applied pressure of the clamp as the clamp compresses bloodflow or releases an occlusion of a vessel.
Regarding claim 16.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejohn in view of Bresnaham et al. (US 6,117,105, “Bresnaham”).
Regarding claims 7-8, Morejohn does not disclose a balloon plug capable of holding the balloon in a desired location within the vessel.
In the same field of endeavor, which is treating an aortic vessel, Bresnaham teaches a balloon catheter that is capable of being inserted within the aorta. The balloon catheter includes an upstream balloon (120; Fig. 15) and a downstream anchoring balloon (122). The downstream anchoring balloon is interpreted as a balloon plug which is capable of assisting in preventing the upstream balloon from migrating. The balloon catheter includes inflation lumen (114). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the balloon of the device of Morejohn on a balloon catheter that includes a balloon plug, as taught by Bresnaham, to provide means for controlling blood flow of a vessel during treatment.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejohn in view of Kassab et al. (US 8,246,639, “Kassab”).
Regarding claim 13, Morejohn does not disclose a pressure sensor disposed on an inner surface of the clamp.
In the same field of endeavor, which is vascular clamps, Kassab teaches a vascular clamp (100; Fig. 3) that includes at least one sensor (304; column 6, lines 6-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner surface of the clamp of Morejohn with a pressure sensor, as taught by Kassab, to provide means to .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejohn in view of Jang (US 2001/0053921A1).
Regarding claim 14, Morejohn does not disclose a filter element connected to and disposed distal of the balloon.
In the same field of endeavor, which is treating an aortic vessel, Jang teaches a balloon catheter (Fig. 3) having a balloon (5) and a filter element (10) disposed within an aorta. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the balloon of the device of Morejohn on a balloon catheter with a distal filter element, as taught by Jang, to provide means to occlude the aorta and entrap embolic material during treatment [0018].
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejohn in view of Morejohn et al. in view of Cosgrove et al. (US 7,645,285, “Cosgrove”).
Regarding claim 17, the combination of Morejohn and Morejohn et al. does not disclose that the hinge is a spring hinge capable of being biased in a closed orientation.
In the same field of endeavor, which is vascular clamps, Cosgrove teaches a vascular clamp (120; Fig. 16) having first and second clamp portions that are joined by a hinge. The hinge includes spring loaded fingers which provide means for upon release of the spring loaded fingers, the clamp reverts to a closed position (column 11, lines 55-67, column 12, lines 1-8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the .
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morejohn in view of Morejohn et al., as applied to claim 15 above, and further in view of Kassab et al. (US 8,246,639, “Kassab”).
Regarding claim 19, the combination of Morejohn and Morejohn et al. does not disclose a pressure sensor disposed on an inner surface of the clamp.
In the same field of endeavor, which is vascular clamps, Kassab teaches a vascular clamp (100; Fig. 3) that includes at least one sensor (304; column 6, lines 6-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inner surface of the clamp of the combination of Morejohn and Morejohn et al. with a pressure sensor, as taught by Kassab, to provide means to detect the level of clamping pressure upon tissue positioned therebetween (column 6, lines 6-11).
Allowable Subject Matter
Claim(s) 10 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed. The prior art does not disclose inserting a cannula through the opening and into the aorta distal of the balloon. The closest prior art, Morejohn (US 6,042,563) discloses inserting the cannula into the balloon.

Response to Arguments
Applicant’s arguments, filed 13 August 2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejections of claims 1 and 15 have  been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Morejohn et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771